DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the species of the FCGR2A rs1801274 SNP in the reply filed on 21 June 2022 is acknowledged.
Claim Status
3. 	Claims 61-87 are pending.
	Claims 65, 74 and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 65, 74 and 76 encompass non-elected SNPs.
Claims 61-64, 66-73, 75 and 77-87 read on the elected invention and have been examined herein.
Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-64, 66-73, 75 and 77-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,927,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘413 are both inclusive of methods of treating a human cancer patient having a CLDN18.2-positive tumor comprising determining or having determined that a sample from the cancer patient has the genotype of [CT] at FCGR2A rs1801274, wherein the presence of the CT genotype is indicative that the patient will be responsive to a treatment with an anti-CLDN18.2 antibody, and administering the anti-CLDN18.2 antibody to the human cancer patient (see, e.g., claims 6 and 15 of ‘413). The claims of ‘413 are further inclusive of methods wherein the antibody comprises a heavy chain comprising SEQ ID NO: 17 or 51 and a light chain comprising SEQ ID NO: 24; methods wherein the cancer is a gastroesophageal cancer and particularly an advanced adenocarcinoma of the stomach or lower esophagus; and methods wherein the sample is a blood sample. Additionally, the claims of ‘413 are inclusive of methods of detecting a state of SNP in a human patient having a CLDN18.2-positive cancer, comprising obtaining a sample from a patient having a CLDN18.2-positive cancer, the sample comprising genomic DNA, wherein the patient has been determined to have a CLDN18.2-positive cancer; and detecting which nucleotide is present at both alleles of FCGR2A (see, e.g., claim 17 of ‘413), as well as methods that further comprise detecting surface expression of CLDN18.2 on a cancer cell in a cellular sample obtained from the patient.  Regarding claims 81-87, when read in light of the specification of ‘413, it is clear that the claims of ‘413 include methods wherein the cancers are metastatic cancers since the specification therein defines cancers as including metastatic forms of the cancer (i.e., “Any reference herein to cancer or particular forms of cancer also includes cancer metastasis thereof”).
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 75, 77-80 and 86-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellor et al (J Hematology & Oncology. 2013. 6:1, p. 1-10; cited in the IDS) in view of Sabin et al (WO2014146672; cited in the IDS) and Hirvinen (J Translational Med. 2013. 11:193, p. 1-12).
Mellor teaches that antibody-dependent cellular cytotoxicity (ADCC) is an important mechanism in the elimination of tumor cells in therapeutic monoclonal antibody treatments of cancer, including treatment with the monoclonal antibodies of cetuximab, rituximab and trastuzumab (e.g., abstract and p. 2, col. 1). Fc gamma receptors (FcgR) on white blood cells are integral to the ADCC and polymorphisms in FcgRs have been correlated with responsiveness to monoclonal antibody treatment (e.g., p. 2 and Figure 1). Mellor states “A coding polymorphism in the extracellular domain of FCGR2A has been described where a C>T substitution (denoted as rs1801274) changes the amino acid at position 131 from histidine to arginine [15]. This polymorphism is conveniently described by its amino acid change His131Arg” (p. 2, col. 2). Mellor provides a review of results obtained by other researches who have analyzed samples from cancer patients, including blood samples, to detect the presence of a C or T at rs1801274 and thereby to detect the cancer patient’s genotype at FCGR2A rs1801274 (e.g., p. 3-4). For instance, Mellor reports that “Patients who had FCGR2A 131 H/H and/or FCGR3A 158 V/V genotypes had a significantly better objective response rate and progression free survival (PFS) with trastuzumab therapy than patients with neither genotype (the PFS estimates were 30.3 and 12.8 months respectively; p = 0.01)” (p. 3, col. 1).
	Accordingly, Mellor teaches methods of obtaining a sample from a patient wherein the sample comprises genomic DNA, and particularly is a blood sample, and detecting which allele is present at both alleles (i.e., the T or C allele) in the sample at rs1801274 in the FCGR2A gene.
	Mellor reports that inconsistent results have been obtained regarding the correlation between FcgR genotypes and response to monoclonal antibody therapies (e.g., p. 8 “Conclusions”). Mellor teaches the need to assay for the FCGR2A rs1801274 genotype in cancer patients receiving other types of monoclonal antibody therapy in order to ascertain if there is a correlation between the rs1801274 genotype and response of the cancer patients to treatment with the particular monoclonal antibody therapy.
	Mellor does not teach performing the assay to detect the presence of a T or C at both alleles at rs1801274 in the FCGR2A gene in samples from cancer patients that have a CLDN18.2 positive cancer.
	However, Sahin et al teach methods of treating cancer with monoclonal antibodies against claudin 18.2, wherein cancer cells from the patient express CLDN18.2 on the cell surface (e.g., p. 3, lines 8-15; p. 8, lines 27-28). It is reported that the anti-CLDN18.2 antibody mediates cell killing by ADCC (and by CDC). Sahin (p. 56) states:
“ADCC describes the cell-killing ability of effector cells as described herein, in particular lymphocytes, which preferably requires the target cell being marked by an antibody. ADCC preferably occurs when antibodies bind to antigens on tumor cells and the antibody Fc domains engage Fc receptors (FcR) on the surface of immune effector cells.”
In view of the teachings of Mellor of potential correlations between FCGR2A rs1801274 genotypes and response of cancer patients to monoclonal antibody therapies that act via ADCC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the FCGR2A rs1801274 genotyping method of Mellor to samples obtained from cancer patients being treated with other types of monoclonal antibodies that mediate their activity by ADCC. In view of the teachings of Sahin that anti-CLDN18.2 monoclonal antibodies mediate tumor cell killing of cancer cells expressing CLDN18.2 by ADCC, the ordinary artisan would have specifically applied the FCGR2A rs1801274 genotyping method of Mellor to cancer patients having cancer cells that express CLDN18.2 and who are being treated with anti-CLDN18.2 antibodies.  One would have been motivated to have done so in order to have ascertained whether the TT, CC or CT genotypes at rs1801274 are correlated with responsiveness of CLDN18.2 expressing cancer cells to anti-CLDN18.2 antibodies. Such a modification of the method of Mellor would have resulted in a method of detecting a state of a SNP in a human patient having a CLDN18.2-positive cancer, comprising obtaining a sample from a patient having a CLDN18.2-positive cancer, the sample comprising genomic DNA, wherein the patient has been determined to have a CLDN18.2-positive cancer; and detecting which nucleotide is present at both alleles of FCGR2A rs1801274.
	Secondly, Mellor does not specify the assay used to detect the genotype at rs1801274 and thereby Mellor does not teach that the nucleotide present at both alleles of FCGR2A rs1801274 is detected by contacting a detection reagent with a target FCGR2A rs1801274-containing nucleic acid; and detecting hybridization between the detection reagent and the target nucleic acid to detect the genotype of a CC, CT or TT at rs1801274.
However, Hirvinen teaches methods for detecting the TT, CC and CT genotypes at rs1801274 (referred to therein as RR, HH and HR). Hirvinen discloses that the genotype at rs1801274 is determined by contacting PCR-amplified target FCGR2A nucleic acids with TaqMan probes and detecting hybridization between the TaqMan probes and the target nucleic acids (e.g., abstract and p. 3, col. 2 to p. 4, col. 1). Hirvinen assayed for the FCGR2A rs1801274 genotype to determine a correlation between genotypes at rs1801274 and ADCC in cancer patients treated with oncolytic virotherapies (e.g., abstract and p. 10, col. 2 to p. 11, col. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Mellor so as to have specifically detected the presence of a TT, CT or CT genotype at rs1801274 using a TaqMan probe that specifically hybridizes to the C or T allele at rs1801274 and detecting hybridization between the probe and target FCGR2A nucleic acids, as taught by Hirvinen, since this is a well-known and conventional assay for determining genotypes in genomic DNA samples, and Hirvinen teaches that this assay provides an effective means for determining the genotype at rs1801274.
Regarding claims 77, 78, 86 and 87, Sahin teaches that the cancer cells that express CLDN18.2 and which are to be treated with the anti-CLDN18.2 antibody include gastroesophageal cancers and advanced adenocarcinoma of the stomach or lower esophagus cancers, and metastatic forms thereof (e.g., p. 3, p. 8 lines 27-28, and p. 9, lines 1-9). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Mellor to samples obtained from patients having gastroesophageal cancers and advanced adenocarcinoma of the stomach or lower esophagus cancers, and metastatic forms thereof since these are the type of CLDN18.2-expressing cancers that are treated with the anti-CLDN18.2 antibodies.
Regarding claim 79, as discussed above, Mellor teaches that the genomic DNA to used for genotyping may be obtained from blood samples (p. 8, col. 1). Further, Hirvinen teaches that the FCGR2A rs1801274 genotype is determined using blood samples obtained from cancer patients (p. 3 to p. 4, col. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used blood samples in the modified method of Mellor because blood samples are well-known to provide an effective source of genomic DNA for genotyping which can be obtained from patients non-invasively. 
Regarding claim 80, Mellor does not teach that the method further comprises detecting surface expression of CLDN18.2 on a cancer cell in a cellular sample obtained from the patient. 
However, Sahin teaches assaying cancer cells from patients to determine if the cancer cells express CLDN18.2 on their cell surface (e.g., p. 4, lines 4-15; p. 8, lines 27-33).
In view of the teachings of Sahin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mellor so as to have assayed a cell sample from the cancer patient to determine if cancer cells therein express CLDN18.2 on their cell surface because the anti-CLDN18.2 antibody therapy is to be used on such cancer patients which express CLDN18.2 on their cell surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634